Mr. Chief Justice Shepard
delivered the opinion of the Court:
1. Whether the municipal officers of the town of Las Vegas can maintain this action on behalf of the town or its inhabitants, we need not stop to inquire. Certain of the plaintiffs are private citizens who reside in the said town, and are interested in the maintenance of the postoffice therein for their own and the general convenience. If it be the plain duty of the respondent to re-establish the office, then we think it clear, upon principle and authority, that they can maintain the action for the enforcement of that duty. High, Extr. Legal Hem. § 431; Union P. R. Co. v. Hall, 91 U. S. 343, 355, 23 L. ed. 428, 432.
2. It is unnecessary to recite the various statutes defining the powers of, and conferring general discretion upon, the Postmaster General in respect of the establishment, maintenance, and discontinuance of postoffices. It is sufficient to say that they confer general powers and broad discretion, which, if not expressly limited or taken away, as regards the locality in question, would amply justify the action complained of. The town of Las Vegas being a county seat at the time of the discontinuance of the postoffice, the question for determination is whether he was not expressly prohibited by the act of Congress passed June 9, 1896, from discontinuing the postoffice therein, and, if so, whether it is not made his plain duty to re-establish it.
The provision of the said act reads as follows: “Provided, that no postoffice established at any county seat shall be abolished or discontinued by reason of any consolidation of postoffices made by the Postmaster General under existing law, and any such postoffice at a county seat .heretofore consolidated shall bo established as a separate postoffice at such county seat: Provided, however, that this provision shall not apply to the city of Cambridge, Massachusetts, or to Towson, Maryland.” 29 Stat. at L. 313, chap. 386, U. S. Comp. Stat 1901, p. 2633.
The intention of Congress, plainly expressed in this provision, was to take from the Postmaster General the power to discontinue a postoffice at a county seat for the purpose of consolidation with another, regardless of any view that he might enter*301tain in respect of the public interests affected. The town, of Las Yegas being a county seat at the time his action was taken, the discontinuance of the postoffice therein was in direct opposition to the law, and it is his duty to re-establish it.
3. Notwithstanding this view of the plain duty of the Postmaster General under the law, it is contended, on his behalf, that the writ of mandamus does not lie to undo an act which has already been completed. This is doubtless true where there is another effective remedy at law, or in equity, to undo, or to repair, the effects of the wrongful action. Without reviewing’ the decisions cited in support of the contention, we think that they go no farther than above indicated. Some of them involved a review of judicial action; others present a case where a recauvass of votes in a corporate election was demanded, where the result had been declared and the officers who were not before the court had been installed in accordance therewith; in still another, it was sought to compel the abatement of a nuisance committed by public officers in the repair of a highway. The facts of the case at bar distinguish it from those cases. The Postmaster General is provided with the means to re-establish the postoffice at the county seat, and it is made his plain duty to do so. This duty is a continuing one, and there is no other judicial remedy for its enforcement. Any injury that may have resulted from the discontinuance of the postoffice cannot be compensated in this action, but he may be compelled to bring it to an end by re-establishment, which is all that is asked.
The case is analogous to that where a railway company, required by law to maintain a station, or to stop its trains, at a designated place, and, having obeyed the law for a time, has discontinued the practice. In such case, the power to compel resumption seems well established. People ex rel. Walker v. Louisville & N. R. Co. 120 Ill. 48, 10 N. E. 657; Union P. R. Co. v. Hall, 91 U. S. 343, 353, 23 L. ed. 428, 431; Illinois C. R. Co. v. Illinois, 163 U. S. 142, 153, 41 L. ed. 107, 111, 16 Sup. Ct. Rep. 1096.
Eor the reasons given, the judgment will be reversed, with *302costs, and tbe cause remanded, with direction to render a judgment granting tbe prayer of tbe petition. Reversed.
A writ of error to tbe Supreme Court of tbe United States was allowed January 2, 1906.